DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/846,078, filed on 4/10/2020.
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/19/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim(s) 13 and 16 is/are objected to because of the following informalities:  in line 1, “wherein the method” should be corrected to “wherein the computer-implemented method”.  Appropriate correction is required.
Claim(s) 17 and 18 is/are objected to because of the following informalities:  in line 1 of both claims, “wherein the method” should be corrected to “wherein the computer-implemented method”; and
in line 5 of both claims, “the method” should be corrected to “the computer-implemented method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 19 and 20 recite(s) the limitation "user’s schema" in line 12 of claim 19 and in line 14 of claim 20.  There is insufficient antecedent basis for this limitation in the claim.  Note: There is a “user schema” recited earlier in the claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US 2013/0173669 A1/8,930,413 B2 (hereinafter “Tang”) in view of Lee et al., US 2011/0113072 A1 (hereinafter “Lee”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 19 and 20
Tang discloses a computer implemented method comprising:
running an application on one or more computing node (Tang [0041], see server 104 and server 106 couple to network 102 along with storage unit 108), the application providing user access to a database (Tang [0030], see multi-tenant database; and Tang, Fig. 3);
receiving, by the application, registration data from a user for registering the user into a service (Tang, Fig. 9, see “Create a label for each table of tenant” 902, where the instruction to perform this step is interpreted as “receiving registration data”);
generating a user schema that defines access rights of the user to the database, wherein the user schema resulting from the generating includes a set of shared data structure objects instantiated in a storage system associated to the application and a set of private data structure objects (Tang [0060], see multi-tenant database architecture modifies schema 304 to support multiple tenants concurrently. In an embodiment, schema 304 modified according to an embodiment provides each of tenants 308, 310, 312, and 314 with a separate view of multi-tenant database 302, giving the impression to a particular tenant, such as tenant 308, that the tenant is using a dedicated server or database, and hiding the presence of other tenants on multi-tenant database 302, such as the presence of tenants 310, 312, and 314, where the tenant has rights to its corresponding tables and its tables are private/not known by the other tenants; and Tang [0061], see the tenant schema that can be mapped to a dynamic table structure in a server schema);

updating the user schema, wherein the updating the user schema includes replicating the certain data structure object from the set of shared data structure objects into the set of private data structure objects so that the certain data structure object is provided as a storage system instantiated data structure object of the set of private data structure objects (Tang [0084], see tenant can perform querying and DDL [i.e., data definition language, see Tang [0023]] operations including adding new tables with new schemas, modify existing table in the tenant’s schema or a combination of these and other similar schema manipulation operations using the dynamic structure of schema 500 [i.e., “modification of certain data structure object that has a current status of shared according to the user schema”]).
Lee discloses determining that a query invoked by the user on the database is a query for modification of certain data structure object that has a current status of shared according to the user schema (Lee [0220], see the data may have a particular identifier that specifies the event. For example, there may be a particular identifier for a field update. In another embodiment, the transaction may be investigated for keywords identifying the event (e.g., terms in a query indicating a close, change field, or create operations); and Lee [0221], see it is determined whether the event is being tracked for inclusion into feed tables….In one aspect, the event has an actor (person performing an event), and an object of the event (e.g. record or user profile being changed)); and
in response to the determining that the query invoked by the user on the database is a query for modification of a certain data structure object that has a current status of shared according to the user schema (Lee [0220], see the data may have a particular identifier that specifies the event. For example, there may be a particular identifier for a field update. In another embodiment, the transaction may be investigated for keywords identifying the event (e.g., terms in a query indicating a close, change field, or create operations); and Lee [0221], see it is determined whether the event is being tracked for inclusion into feed tables….In one aspect, the event has an actor (person performing an event), and an object of the event (e.g. record or user profile being changed)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee’s teachings to Tang’s system.  A person of ordinary skill in the art would have been motivated to do so in order to provide efficient, timely and complete reports to users, see Lee [0005].  In addition, both/all of the references (Tang and Lee) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as multitenant databases.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 19 and 20 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 19, Tang discloses a computer program product comprising:
a computer readable storage medium readable (Tang [0128], see computer readable storage devices) by one or more processing circuit (Tang [0127], see one or more processors) and storing instructions for execution by one or more processor (Tang [0127], see computer program instructions).
With respect to claim 20, Tang discloses a system comprising:
a memory (Tang [0128], see computer readable storage devices);
at least one processor in communication with the memory (Tang [0127], see one or more processors); and
program instructions executable by one or more processor via the memory (Tang [0127], see computer program instructions).

Claim 2
With respect to claim 2, the combination of Tang and Lee discloses wherein the updating the user schema in response to the determining includes replicating a plurality of instantiated data structure objects from the set of shared data structure objects into the set of private data structure objects so that the plurality of instantiated data structure objects are provided as a storage system instantiated data structure object of the set of private data structure objects (Tang [0021], see instantiating; Tang [0036], see implementing the invention in an object-oriented environment; Tang [0084], see a tenant can add new tables with new schemas, modify existing table in the tenant's schema, or a combination of these and other similar schema manipulation operations using the dynamic structure of schema 500; and Lee [0031], see implementing the invention in an object-oriented environment).

Claim 3
With respect to claim 3, the combination of Tang and Lee discloses wherein the updating the user schema in response to the determining includes replicating an entirety of storage system instantiated data structure objects from the set of shared data structure objects into the set of private data structure objects so that the entirety of storage system instantiated data structure objects are provided as a storage system instantiated data structure objects of the set of private data structure objects (Tang [0021], see instantiating; Tang [0036], see implementing the invention in an object-oriented environment; Tang [0084], see a tenant can add new tables with new schemas, modify existing table in the tenant's schema, or a combination of these and other similar schema manipulation operations using the dynamic structure of schema 500; and Lee [0031], see implementing the invention in an object-oriented environment).

Claims 4 and 5
With respect to claims 4 and 5, the combination of Tang and Lee discloses wherein the determining that a query invoked by the user on the database is a query for modification of certain data structure object that has a current status of shared according to the user schema includes using a decision data structure that associates data structure object name values and users to a status value that specifies whether access by the user to the data structure object is through a shared data structure object set or through a private data structure object set (Lee [0220], see the data may have a particular identifier [i.e., data structure object name value] that specifies the event. For example, there may be a particular identifier for a field update. In another embodiment, the transaction may be investigated for keywords identifying the event (e.g., terms in a query indicating a close, change field, or create operations); and Lee [0221], see it is determined whether the event is being tracked for inclusion into feed tables….In one aspect, the event has an actor (person performing an event), and an object of the event (e.g. record or user profile being changed)).

Claim 6
With respect to claim 6, the combination of Tang and Lee discloses wherein the generating includes logically assigning the set of private data structure objects in response to the receiving, by the application, the registration data so that on registration of the user, the set of private data structure objects consists of a set of empty data structure objects that are not instantiated in a storage system associated to the application (Tang [0021], see instantiating; Tang [0036], see implementing the invention in an object-oriented environment; Tang [0084], see adding, modifying or combination of and other similar schema manipulation operations; and Lee [0031], see implementing the invention in an object-oriented environment).

Claim 7
With respect to claim 7, the combination of Tang and Lee discloses wherein the generating is performed in response to the receiving, by the application, the registration data (Tang, Fig. 9, see “Create a label for each table of tenant” 902, where the instruction to perform this step is interpreted as “receiving registration data”).

Claim 8
With respect to claim 8, the combination of Tang and Lee discloses wherein the updating the user schema includes in response to the determining replicating a plurality of storage system instantiated tables from the set of shared data structure objects so that the plurality of storage system instantiated tables are provided as storage system instantiated tables of the set of private data structure objects (Tang [0021], see instantiating; Tang [0036], see implementing the invention in an object-oriented environment; Tang [0084], see a tenant can add new tables with new schemas, modify existing table in the tenant's schema, or a combination of these and other similar schema manipulation operations using the dynamic structure of schema 500; and Lee [0031], see implementing the invention in an object-oriented environment).

Claim 9
With respect to claim 9, the combination of Tang and Lee discloses wherein the database is configured as an object relational database (ORD) having a relational database that uses object relational mapping (ORM) to bind object oriented objects to data structure objects of the relational database included in the database (Tang [0021], see instantiating; Tang [0035], see relational database; Tang [0036], see implementing the invention in an object-oriented environment; and Lee [0031], see implementing the invention in an object-oriented environment).

Claim 10
With respect to claim 10, the combination of Tang and Lee discloses wherein the database is configured as an object relational database (ORD) having a relational database, and wherein the determining that the query invoked by the user on the database is a query for modification the certain data structure object that has a current status of shared according to the user schema, includes identifying an object oriented language query, generating a relational database query in dependence on the object oriented language query, and examining the generated relational database query for a reference to the certain data structure object (Tang [0021], see instantiating; Tang [0035], see relational database; Tang [0036], see implementing the invention in an object-oriented environment; Lee [0031], see implementing the invention in an object-oriented environment; Lee [0220], see the data may have a particular identifier that specifies the event. For example, there may be a particular identifier for a field update. In another embodiment, the transaction may be investigated for keywords identifying the event (e.g., terms in a query indicating a close, change field, or create operations); and Lee [0221], see it is determined whether the event is being tracked for inclusion into feed tables….In one aspect, the event has an actor (person performing an event), and an object of the event (e.g. record or user profile being changed)).

Claims 11 and 12
With respect to claims 11 and 12, the combination of Tang and Lee discloses wherein the database is configured as an object relational database (ORD) that uses object relational mapping (ORM) to bind object oriented objects to data structure objects of a relational database, and wherein an ORM framework of the ORD restricts a set of SQL queries that can interact with the relational database (Tang [0021], see instantiating; Tang [0035], see relational database; Tang [0036], see implementing the invention in an object-oriented environment; and Lee [0031], see implementing the invention in an object-oriented environment).

Claim 13
With respect to claim 13, the combination of Tang and Lee discloses wherein the method includes processing a user invoked query using a decision data structure that associates data structure object name values and users to a status value that specifies whether access by the user to the data structure object is through a shared data structure object set or through a private data structure object set, wherein the processing the user invoked query includes determining that the user invoked query is a non-modification query associated to a particular data structure object that has a current status of shared according to the user schema, and responsively reading data from the particular data structure object within the set of shared data structure objects (Lee [0220], see the data may have a particular identifier [i.e., data structure object name value] that specifies the event. For example, there may be a particular identifier for a field update. In another embodiment, the transaction may be investigated for keywords identifying the event (e.g., terms in a query indicating a close, change field, or create operations); Lee [0221], see it is determined whether the event is being tracked for inclusion into feed tables….In one aspect, the event has an actor (person performing an event), and an object of the event (e.g. record or user profile being changed)); Tang [0084], see tenant can perform querying and DDL [i.e., data definition language, see Tang [0023]] operations including adding new tables with new schemas, modify existing table in the tenant’s schema or a combination of these and other similar schema manipulation operations using the dynamic structure of schema 500).

Claim 14
With respect to claim 14, the combination of Tang and Lee discloses wherein the set of shared data structure objects instantiated in the storage system includes at least one immutable shared data structure object that is restricted from being replicated into the set of private data structure objects as a storage system instantiated object (Tang [0005], see shared database; and Tang [0060], see multi-tenant database architecture modifies schema 304 to support multiple tenants concurrently. In an embodiment, schema 304 modified according to an embodiment provides each of tenants 308, 310, 312, and 314 with a separate view of multi-tenant database 302, giving the impression to a particular tenant, such as tenant 308, that the tenant is using a dedicated server or database, and hiding the presence of other tenants on multi-tenant database 302, such as the presence of tenants 310, 312, and 314, where the tenant has rights to its corresponding tables and its tables are private/not known by the other tenants).

Claim 15
With respect to claim 15, the combination of Tang and Lee discloses wherein the set of shared data structure objects instantiated in the storage system includes at least one immutable shared data structure object that is restricted from being replicated into the set of private data structure objects as a storage system instantiated object, wherein the updating the user schema in response to the determining includes replicating a plurality of instantiated data structure objects other than the at least one immutable shared data structure object from the set of shared data structure objects into the set of private data structure objects so that the plurality of instantiated data structure objects are provided as a storage system instantiated data structure object of the set of private data structure objects (Tang [0005], see shared database; and Tang [0060], see multi-tenant database architecture modifies schema 304 to support multiple tenants concurrently. In an embodiment, schema 304 modified according to an embodiment provides each of tenants 308, 310, 312, and 314 with a separate view of multi-tenant database 302, giving the impression to a particular tenant, such as tenant 308, that the tenant is using a dedicated server or database, and hiding the presence of other tenants on multi-tenant database 302, such as the presence of tenants 310, 312, and 314, where the tenant has rights to its corresponding tables and its tables are private/not known by the other tenants).

Claim 16
With respect to claim 16, the combination of Tang and Lee discloses wherein the method includes in response to the receiving the registration data from the user, generating the user schema that defines access rights of the user to the database so that the set of private data structure objects of the user schema on registration of the user includes zero storage system instantiated private data structure objects (Tang, Fig. 9, see “Create a label for each table of tenant” 902, where the instruction to perform this step is interpreted as “receiving registration data”; and Tang [0082] and [0083], see mapping).

Claim 17
With respect to claim 17, the combination of Tang and Lee discloses wherein the method includes in response to the receiving the registration data from the user, generating the user schema that defines access rights of the user to the database so that the set of private data structure objects of the user schema on registration of the user includes at least one storage system instantiated private data structure object, wherein the method includes, in response to receiving the registration data from a second user, generating a second user schema that defines access rights of the second user to the database, wherein the generated user schema of the second user includes a set of shared data structure objects instantiated in a storage system associated to the application, and a set of private data structure objects that comprises at least one storage system instantiated private data structure object (Tang, Fig. 9, see “Create a label for each table of tenant” 902, where the instruction to perform this step is interpreted as “receiving registration data”; Tang [0060], see multi-tenant database architecture modifies schema 304 to support multiple tenants concurrently. In an embodiment, schema 304 modified according to an embodiment provides each of tenants 308, 310, 312, and 314 with a separate view of multi-tenant database 302, giving the impression to a particular tenant, such as tenant 308, that the tenant is using a dedicated server or database, and hiding the presence of other tenants on multi-tenant database 302, such as the presence of tenants 310, 312, and 314, where the tenant has rights to its corresponding tables and its tables are private/not known by the other tenants; and Tang [0082] and [0083], see mapping).

Claim 18
With respect to claim 18, the combination of Tang and Lee discloses wherein the method includes in response to the receiving the registration data from the user, generating the user schema that defines access rights of the user to the database so that the set of private data structure objects of the user schema on registration of the user includes zero storage system instantiated private data structure object, wherein the method includes, in response to receiving the registration data from a second user, generating a second user schema that defines access rights of the second user to the database, wherein the generated user schema of the second user includes a set of shared data structure objects instantiated in a storage system associated to the application, and a set of private data structure objects that comprises at least one storage system instantiated private data structure object (Tang, Fig. 9, see “Create a label for each table of tenant” 902, where the instruction to perform this step is interpreted as “receiving registration data”; Tang [0060], see multi-tenant database architecture modifies schema 304 to support multiple tenants concurrently. In an embodiment, schema 304 modified according to an embodiment provides each of tenants 308, 310, 312, and 314 with a separate view of multi-tenant database 302, giving the impression to a particular tenant, such as tenant 308, that the tenant is using a dedicated server or database, and hiding the presence of other tenants on multi-tenant database 302, such as the presence of tenants 310, 312, and 314, where the tenant has rights to its corresponding tables and its tables are private/not known by the other tenants; and Tang [0082] and [0083], see mapping).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Schlarb et al., CN 109947773, for deploying a change of key mode in a multi-tenant database system;
– JP 2015513153, for managing tenant-specific data sets in a multi-tenant environment;
– Zimmermann et al., 11,061,897, for materialized database objects in multi-tenant environments; and
– Janzig et al., 7,139,768, for OLE DB data access system with schema modification features.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: August 11, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152